Case 1:19-cr-00575-AMD-RLM Document 300-15 Filed 06/02/21 Page 1 of 3 PageID #: 2292




              EXHIBIT 15
Case 1:19-cr-00575-AMD-RLM Document 300-15 Filed 06/02/21 Page 2 of 3 PageID #: 2293




   The Honorable Frederic Block
   United States District Judge
   Eastern District of New York
   225 Cadman Plaza East
   Brooklyn, NY 11201




   Dear Judge Block,

           M​y name is                , I am 15 years old and am one of John Simonlacaj’s many
   lucky nieces. Since birth, I have been graced with the privilege of having someone like John that
   I can refer to as a second father to me. Throughout my life, this man has set the prime example
   of the type of work, family, and society member that I would like to grow to be. His interactions
   and way of speaking with not only me and my cousins, but with all of those around him have
   helped me become the person I am today. When I was young, I was a shy, timid girl. I wouldn't
   speak up, even making eye contact was hard. One weekend, my uncle John took me and a few
   cousins upstate with him, which he did often, would later develop to be one of my most vivid
   memories from my entire childhood. The car ride there was filled with Elvis’s music, “Bulldog”
   was on the radio as he taught me to dance like a robot, and made me laugh like I had never
   laughed before. He never mocked my dance moves, and often asked my opinions on cool
   looking cars as we drove past them. We stopped at Cracker Barrel for breakfast, where he
   encouraged me to order my own food, something I would have never done voluntarily. As I look
   back on moments like these, the way my uncle cherished my opinions and pushed me outside
   my comfort zone has translated into the type of person I am right now, thoughtful and strong
   willed, similar to him.


           An aspect of my uncle that holds every ounce of my respect is his genuine selflessness
   and desire to help others. Twice or so a year, John takes a couple of us cousins in his pickup
   truck to the nearest BJs, or Costco, and we spend countless hours and thousands of dollars in
   the store picking up hundreds of boxes of canned foods and cases of water to load into the back
   of the truck. We then take the ride to a Catholic missionary in the Bronx, one that provides food
   daily to the homeless and to those in need. The Nuns there know my uncle personally, and
   although he goes more than once every year, they are still as ecstatic to see him as if it was his
   first time doing such a thing. Through his acts of kindness, my uncle brings joy to the church
   community, and hopefully provides a meal for those who can't afford it themselves. In taking that
Case 1:19-cr-00575-AMD-RLM Document 300-15 Filed 06/02/21 Page 3 of 3 PageID #: 2294



   journey with John I not only developed my biceps, but also a feeling of helping others, one that
   cannot be topped. Lifting all those boxes that my uncle bought with the money out of his pocket
   seemed like a chore at first, but as he explained the good it would do for that community I was
   eager to continue. As I grow older and gain an income of my own, I hope to continue this
   tradition my uncle has begun, but until then I focus on ways to give back to others however I
   can, in an effort to one day be even half the person my uncle has proven himself to be to my
   family and to the community around him.


          I know that my uncle is a good person, so I ask kindly that you be as lenient as possible
   when making your decision.




          Respectfully,
